Citation Nr: 1524447	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected hallux valgus of the left foot.

2.  Entitlement to service connection for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972 and from December 1986 to May 1994.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

Initially, the Board notes that the Veteran also initiated an appeal as to the denial of a higher evaluation for the left foot hallux valgus disability; however, he limited his appeal to the right hip service connection claim in his June 2010 substantive appeal, and he did not perfect an appeal as to this other issue.  Therefore, the increased evaluation claim is no longer in appellate status, and no further consideration is necessary.

The Veteran requested a local hearing before a Decision Review Officer at the RO; however, he withdrew this request in an April 2012 written submission.  He was also scheduled for a hearing before the Board by videoconference from the RO in June 2015.  In light of his written submission requesting withdrawal of the appeal, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the matters addressed in this decision.

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On May 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran by way of a statement to the RO that a withdrawal of this appeal for service connection for a right hip disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran withdrew his appeal in a May 2015 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal for service connection for a right hip disorder is dismissed.




REMAND

On review, the Board finds that the Veteran's April 2014 written submission constitutes a timely notice of disagreement with a February 2014 rating decision, challenging the denial of service connection for diabetes mellitus.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for type II diabetes mellitus.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


